   Case: 1:21-cv-00135 Document #: 43-7 Filed: 04/30/21 Page 1 of 6 PageID #:374




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



                                                  )
                                                  )   Case No. 1:21-cv-00135
                                                  )
  In re Clearview AI, Inc. Consumer Privacy       )   Judge Sharon Johnson Coleman
  Litigation                                      )
                                                  )   Magistrate Judge Maria Valdez
                                                  )




                AFFIDAVIT OF JASON WEBB IN OPPOSITION TO
            PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION




COUNTY OF CALHOUN                  )
                                   ) ss.:
STATE OF ALABAMA                   )




JASON WEBB, being duly sworn deposes and says:

      1.     My name is Jason Webb, and, since July 2018, I have been a Sergeant at the East

      Metro Area Crime Center in Oxford, Alabama. From February 2011 to July 2018, I worked

      as an Investigator, and from October 2007 to February 2011, I worked as a Patrol Officer

      at the Oxford Police Department in Alabama. From December 2006 to October




                                              1
Case: 1:21-cv-00135 Document #: 43-7 Filed: 04/30/21 Page 2 of 6 PageID #:375
Case: 1:21-cv-00135 Document #: 43-7 Filed: 04/30/21 Page 3 of 6 PageID #:376
Case: 1:21-cv-00135 Document #: 43-7 Filed: 04/30/21 Page 4 of 6 PageID #:377
Case: 1:21-cv-00135 Document #: 43-7 Filed: 04/30/21 Page 5 of 6 PageID #:378
Case: 1:21-cv-00135 Document #: 43-7 Filed: 04/30/21 Page 6 of 6 PageID #:379
